Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Office noted that the previous mailed Office Action dated on 03/03/2022, was overlooked and marked as Final Action.  The mentioned Office action should have been Non-Final action.  Therefore, the herewith processed action is the proper Final-Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lancaster et al. (U.S. Pub. No. 2009/0178374).
	Regarding claim 3: Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 
 	controlling a dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter; monitoring for packaging material breaks during the relative rotation; andPage 2 of 9 Application No. 16/278,554Reply to Restriction of November 1, 2021MR Ref: ZT645-19207dynamically and automatically adjusting the wrap force parameter in response to monitoring for packaging material breaks, see for example (paragraph 0021; 

“…sensing a film break during a wrapping cycle may include providing relative rotation between a film dispenser and a load to dispense film to be wrapped around the load.  The method may also include sensing an actual speed of an idle roller as the film is dispensed.  The method may further include comparing the actual speed of the idle roller to an expected speed of the idle roller.  The method may also include determine that the film has broken when the actual speed differs from the expected speed by a selected amount.”).

 	Regarding claim 4: wherein dynamically and automatically adjusting the wrap force parameter includes adjusting the wrap force parameter to reduce a wrap force applied to a load in response to detecting an unacceptable rate of packaging material breaks over a plurality of wrap cycles, see for example (paragraph 0044; via sensor assembly 128);
	Regarding claim 5: wherein detecting the unacceptable rate of packaging material breaks includes detecting an excessive number of packaging material breaks over the plurality of wrap cycles, see for example (paragraph 0095, “means may be provided for detecting packaging material breaks during a wrapping cycle”);
7. (Original) The method of claim 3, wherein dynamically adjusting the wrap force parameter includes adjusting the wrap force parameter to increase a wrap force applied to a load in response to detecting a rate of packaging material breaks over a plurality of wrap cycles below a threshold, see for example (paragraph 0101 and/or or 0103, “If break detection is carried out…the value for F may be selectively adjusted to control the sensitivity of control system 160”; “The number of missed pulses that will signify a packaging material break may be selectively adjusted”).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant continues to argue the same point was highlighted and discussed on the conducted interview on 07/01/2022.  Applicant argues that the applied art of Lancaster ‘374 does not suggest the claimed steps of “monitoring for packaging material breaks” followed by the step of “automatically adjusting the wrap force parameter in response to monitoring for packaging material breaks”.
The Office believes that Applicant is given too much weight to the claimed invention and reading too much for the filed disclosure into the claimed language.  Applicant reminded that the claims are given the broadest reasonable meaning in light of the filed specification.  In this case it appears like Applicant is giving too much weight to the claimed step of “monitoring…material breaks”, no specific nor further process provided for such monitoring step.  The Office as set forth above and explained on the previous conducted interview believes that the applied art (Applicant share a common inventors ship with) of Lancaster ‘374 indeed suggest monitoring step of the conveyed web material while detecting the packaging material breaks during the wrapping cycle (paragraphs 0005 & 0095; “means may be provided for detecting packaging material breaks during a wrapping cycle”).  It is noted that such detection of the breaks during the wrapping step is equivalent to the claimed “monitoring…material breaks”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, nowhere in the reference is there any discussion of any adjustment of payout percentage or any wrap force parameter in response to packaging material breaks.  The Office believes that the applied art ‘374 do suggest the adjustment of the warp force parameter (paragraph 0082; “packaging material dispenser 116 and load 104, adjusted to account for vertical travel of packaging material dispenser 116…relative to load 104” and paragraph 0101; “If break detection is carried out…the value for F may be selectively adjusted”).  It is believed that by adjusting the web feed and tension in respect to the wrapped load, is the same as what the claimed language is referring to “wrap force parameter”.  Also, it is been pointed out by ‘374 that such wrap force adjustment is based on “break detection”.

	In respect to the provided remarks made related to paragraph 0005 of ‘374 unreasonable, as the applied art do suggest the problem and solution of the “breaks”.  The applied art ‘374, paragraph 0005 & 0095; “means may be provided for detecting packaging material breaks during a wrapping cycle”.  Inherently such detection would be for something and to impact the process of wrapping in a way or another.  Noting that such detection would be contributing to the conveyed speed of the web, which inherently would impact and add to the adjustment of the conveyed and wrapped speed of the web, see for example (paragraph 0095; “means may be provided for detecting packaging material breaks during a wrapping cycle.  If a break is not detected quickly, packaging material dispenser 116 may continue to dispense packaging material 118 as if a break has not occurred, and the excess packaging material causes further malfunctions and/or damage to packaging material dispenser 116 or other parts of wrapping apparatus 100”), further “Once a break is detected, wrapping apparatus 100 should be re-set in a timely fashion to minimize downtime”.  Obviously ‘374 points out to “breaks” detection means, and adjustment or re-setting to the machine takes place, which meat the broad claimed step of “adjusting the wrap force…based upon the monitored…material breaks”.  Again, it seems like Applicant is weighting too much of the filed specification into the claimed steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731